Exhibit 10.9


RESTRICTED STOCK UNIT AGREEMENT
Participant:
Grant Date: ________ __, 20__
Number of Award Shares:
Vesting Date: One day prior to the third anniversary of the Grant Date (the
“Vesting Date”).

1.Grant of Restricted Stock Units. This restricted stock unit award (“Award”) is
granted pursuant to the Premier Inc. 2013 Equity Incentive Plan (the “Plan”), by
Premier Inc. (the “Company”) to the Participant. The Company hereby grants to
the Participant as of the Grant Date (set forth above) the Award consisting of a
right to receive the number of shares set forth above (“Award Shares”) of the
Company’s Class A common stock, $0.01 par value (“Shares”), upon the Vesting
Date, pursuant to the Plan, as it may be amended from time to time, and subject
to the terms, conditions, and restrictions set forth herein. Capitalized terms
in this restricted stock unit agreement (the “Award Agreement”) shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
2.Terms and Conditions. The terms, conditions, and restrictions applicable to
this Award are specified in the Plan, this Award Agreement, including Exhibit A
- Award Rules and Exhibit B - Section 280G Rules, and the prospectus dated
January 2017 and any applicable prospectus supplement (together, the
“Prospectus”). The terms, conditions and restrictions in the Plan and Prospectus
include, but are not limited to, provisions relating to amendment, vesting,
cancellation, and settlement, all of which are hereby incorporated by reference
into this Award Agreement to the extent not otherwise set forth herein.
By accepting the Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.
The Participant understands that this Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from this Award is
contingent, and depends on, the future market price of the Shares, among other
factors. The Participant further confirms the Participant’s understanding that
this Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to this
Award in any communication regarding this Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of this Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; (c) vesting may
be subject to confirmation and final determination by the Committee that the
vesting conditions have been satisfied; and (d) Award Shares shall be subject to
lock-up restrictions as described in Section 16 of this Award Agreement. The
Participant shall have no rights as a stockholder of the Company with respect to
any shares covered by this Award unless and until this Award is vested and
settled in Shares.
3.Vesting. This Award shall vest in full on the Vesting Date set forth above
provided the Participant is continuously employed by a member of the Premier
Group. Notwithstanding the foregoing:
(a)
In the event that a Participant terminates employment due to being a Good Leaver
(as defined below), the Participant shall immediately vest in a portion of the
Award equal to the number of Award Shares granted times a fraction, the
numerator of which is the number of days of active service elapsed since the
Grant Date and the denominator of which is 1,095. A Participant is a “Good
Leaver” on account of (i) terminating employment with the Premier Group due to
death, Disability or an Approved Retirement (as defined in Section 14 below) or
(ii) the termination of the Participant’s employment with the Premier Group
Without Cause (as defined in Section 14 below) prior to a Change in Control; and

(b)
In the event a member of the Premier Group (or a successor) terminates the
Participant’s employment Without Cause or the Participant terminates his
employment for Good Reason (as defined in Section 14 below) within the twelve
month period commencing upon a Change in Control (as defined in the Plan), the
Award shall vest in full.

The Participant shall be credited with an amount in cash (without interest)
equal to the dividends the Participant would have received if the Participant
had been the owner of a number of Shares equal to the number of Award Shares;
provided, however, that no amount shall be credited with respect to Shares that
have been delivered to the Participant as of the applicable record date.
Dividend equivalents shall be subject to the same terms and conditions as the
Award Shares, and shall vest (or, if applicable, be





--------------------------------------------------------------------------------

Exhibit 10.9


forfeited) at the same time as the Award Shares. Notwithstanding the foregoing,
vesting of the Award (and any dividend equivalents) shall be prohibited to the
extent that it would violate applicable law or to the extent the Award is a
Performance Share Award. Further notwithstanding the foregoing, nothing in this
Award Agreement shall be interpreted to require the Company to grant dividends
or dividend equivalents on any Shares or Award Shares.
4.Forfeiture; Break in Service. The unvested portion of this Award, as
determined under Section 3 above, shall expire and be permanently forfeited upon
employment termination with the Premier Group. The unvested portion of this
Award shall only continue to vest while the Participant is on an approved
personal leave of absence to the extent and in the manner described in Exhibit
A, which shall be enforceable as if set forth in this Award Agreement.
5.Settlement of Award. Subject to Section 7 below, the Company shall deliver or
cause to be delivered to or on the behalf of the Participant the number of
vested Shares determined under Section 3 above as soon as administratively
practicable upon the earlier of the Vesting Date or a qualifying termination of
employment as designated in Section 3(a) or 3(b) above, but in no event later
than sixty (60) days after such date. The dividend equivalents described in
Section 3 above shall be paid in cash at the same time as the delivery of the
Shares under this Section 5 which correspond to such dividend equivalents.
Vested Shares to be delivered due to death shall be paid to the Participant’s
Beneficiary designated according to the terms of the Plan.
6.Compliance with Certain Obligations; Compensation Recovery. The Award Shares
shall be subject to forfeiture as a result of the Participant’s violation of any
obligations contained in any agreement between the Company and the Participant
relating to non-competition, non-interference, non-solicitation and
confidentiality (the “Employment Obligations”), and shall be subject to being
recovered under any compensation recovery policy that may be adopted from time
to time by the Company or any of its Affiliates. For avoidance of doubt,
compensation recovery rights to Award Shares shall extend to the proceeds
realized by the Participant due to the sale or other transfer of the Award
Shares. The Participant’s prior execution of agreements containing the
Employment Obligations and confirmation of such obligations was a material
inducement for the Company’s grant of the Award under this Award Agreement.
7.Taxes; Limitation on Excess Parachute Payments. The settlement of this Award
is conditioned on the Participant making arrangements reasonably satisfactory to
the Company for the withholding of all applicable federal, state, local or
foreign taxes as may be required under applicable law. The Participant shall
bear all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment received under this Award
Agreement. The Committee, in its sole discretion, may satisfy the Participant’s
withholding tax obligations by reducing the number of Award Shares to which the
Participant is entitled under the Award. Notwithstanding any other provision in
this Award Agreement to the contrary, any payment or benefit received or to be
received by the Participant in connection with a Change in Control or the
termination of employment (whether payable under the terms of this Award
Agreement or any other plan, arrangement or agreement with a member of the
Premier Group (collectively, the “Payments”) that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), but only if, by reason
of such reduction, the net after-tax benefit received by the Participant shall
exceed the net after-tax benefit that would be received by the Participant if no
such reduction was made. Whether and how the limitation under this Section 7 is
applicable shall be determined under the Section 280G Rules set forth in Exhibit
B, which shall be enforceable as if set forth in this Award Agreement.
8.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.
9.Administration. In administering the Plan, or to comply with applicable legal,
regulatory, tax, or accounting requirements, it may be necessary for a member of
the Premier Group to transfer certain Participant data to another member of the
Premier Group, or to its outside service providers or governmental agencies. By
accepting the Award, the Participant consents, to the fullest extent permitted
by law, to the use and transfer, electronically or otherwise, of the
Participant’s personal data to such entities for such purposes.
10.Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus
constitute the entire understanding between the parties hereto regarding this
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or other electronic
form) agreed to between the Company and the Participant. Section headings herein
are for convenience only and have no effect on the interpretation of this





--------------------------------------------------------------------------------

Exhibit 10.9


Award Agreement. The provisions of this Award Agreement that are intended to
survive a Participant’s termination of employment shall survive such date. The
Company may assign this Award Agreement and its rights and obligations hereunder
to any current or future member of the Premier Group.
11.No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with a member of the Premier
Group for a definite period of time. The employment relationship is “at will,”
which affords the Participant or a member of the Premier Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Premier Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment.
12.Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of this Award or
the Participant’s right hereunder to receive Award Shares, except as otherwise
provided in the Committee’s sole discretion consistent with the Plan and
applicable securities laws.
13.Conflict. This Award Agreement is subject to the terms and provisions of the
Plan, including but not limited to the adjustment provisions under Section 12 of
the Plan. In the event of a conflict between the Plan, this Award Agreement
and/or the Prospectus, the documents shall control in that order (that is, the
Plan, this Award Agreement and then the Prospectus).
14.Definitions. The following terms shall be as defined below:
(a)    “Approved Retirement” shall mean a Participant’s voluntary termination of
employment on or after attaining age 59 ½ or age 55 with 5 or more years of
service; provided that prior to such employment termination, the Participant
has: (i) given the Company’s Senior Vice President of People (or such person
performing a similar function) (“SVPP”) or the Participant’s immediate
supervisor at least three months’ prior written notice (or such shorter period
of time approved in writing by the SVPP or the Participant’s immediate
supervisor) of the Participant’s intended retirement date; and (ii) completed
transition duties and responsibilities as determined by the SVPP and/or the
Participant’s immediate supervisor during the notice period in a satisfactory
manner, as reasonably determined by either of them.
(b)    “Just Cause” means termination of the Participant’s employment with the
Premier Group by a member of the Premier Group as a result of conduct by the
Participant amounting to: (i) commission or omission of any act of dishonesty,
moral turpitude, fraud, embezzlement, theft, misappropriation, breach of
fiduciary duty, or breach of the duty of loyalty in connection with the
Participant’s employment with a Premier Group member or against any Premier
Group partner hospital, affiliated health care organization or customer; (ii)
willful misconduct, insubordination, or repeated refusal or unwillingness to
follow the reasonable directives of the Board of Directors / Managers of a
Premier Group member and/or the Participant’s Premier Group employer, the Chief
Executive Officer of the Participant’s Premier Group employer, or the
Participant’s immediate supervisor(s); (iii) willful action or inaction with
respect to the Participant’s performance of his or her employment duties that
constitutes a violation of law or governmental regulations or that causes a
Premier Group member to violate such law or regulation; (iv) a material breach
of any securities or other law or regulation or any Premier Group policy
governing inappropriate disclosures or “tipping” related to (or the trading or
dealing of) securities, stock or investments; (v) excessive absenteeism not
related to authorized sick leave, authorized family/medical leave, authorized
disability leave, authorized vacation, authorized military leave or other
authorized statutory leave within the parameters set forth in accordance with
Premier Group policies and procedures regarding the same; (vi) a conviction,
guilty plea or plea of nolo contendere by the Participant for any crime
involving moral turpitude or dishonesty or for any felony; or (vii) material
breach or violation of the terms of employment or other agreements to which the
Participant and one or more members of the Premier Group are party; or (viii)
breach or violation of material policies, rules, procedures or instructions of a
Premier Group member.
For purposes of this definition only, no act or failure to act by a Participant
shall be deemed “willful” if done or omitted to be done by the Participant in
good faith and with the reasonable belief that the Participant’s act or omission
was in the best interest of the Premier Group and consistent with Premier Group
policies and applicable law. Further, any act or failure to act based on and
consistent with (a) instructions pursuant to a resolution duly adopted by the
Board of Directors / Managers of a Premier Group member, (b) instructions of the
applicable Board Chair as authorized by such Boards, or (c) the advice of
Premier Group counsel shall be presumed to be done or omitted to be done by the
Participant in good faith and in the best interests of the Premier Group.
(c)    “Disability” means any of the following: (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, or the Participant’s entitlement to and receipt of disability benefits
under a disability insurance program that pays benefits on the basis of the
foregoing definition; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, receiving either (a) income replacement benefits for a period of at
least three months under an accident and health plan covering employees of the
Participant’s Premier Group employer, or (b) disability





--------------------------------------------------------------------------------

Exhibit 10.9


benefits under a disability insurance program that pays benefits on the basis of
the foregoing definition; or (iii) the Participant is determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board.
(d)    “Good Reason” means a Participant’s termination of employment due to: (i)
a material reduction of the Participant’s base salary without the Participant’s
consent; (ii) a material reduction in the Participant’s authority, duties or
responsibilities without the Participant’s consent, but excluding any such
reductions made in good faith to conform with applicable law or
accounting/public company standards; or (iii) a relocation of the Participant to
a location outside a fifty (50) mile radius of the Participant’s primary office
location. In all instances, a Participant must provide the Chair of the Board of
Directors / Managers of the Participant’s Premier Group employer (in the case of
the CEO) or the CEO of the Participant’s Premier Group employer (in the case of
other Participants) written notice of the asserted instances constituting “Good
Reason” within ninety (90) calendar days of the initial existence of the
condition(s). Further, “Good Reason” shall not mean or include resignation by a
Participant for conditions (i) - (iii) if cured or remedied by the appropriate
Premier Group member(s) within thirty (30) calendar days of receiving the
Participant’s notice.
(e)    “Premier Group” shall mean the Company, its Subsidiaries and Affiliates.
(f)    “Termination Date” shall have the meaning set forth in Exhibit A.
(g)    “Without Cause” means a termination of the Participant’s employment with
the Premier Group by a member of the Premier Group for a reason other than
death, Disability or for Just Cause.
15.Section 409A. This Award Agreement will be construed to comply, and
administered in compliance, with Section 409A of the Code.  Notwithstanding
anything in this Award Agreement to the contrary, if as of employment
termination the Participant is a “specified employee” as defined under the
Company’s 409A specified employee policy in effect on the Grant Date and the
deferral of any payment otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will defer
commencement of any such payments hereunder (without any reduction in such
payments or benefits ultimately paid or provided to the Participant) until the
first business day of the seventh month following employment termination (or the
earliest date as is permitted under Section 409A of the Code).  For purposes of
Section 409A of the Code and the payment provisions of this Agreement (including
without limitation Section 5 and Appendix A), references herein to “employment
termination”, “termination of employment” or the like refer shall refer to the
Participant’s separation from service with the entity employing the Participant
on the Grant Date (the “Employer”) within the meaning of Section 409A after
applying a 20% ownership test for purposes of determining who is the service
recipient and employer under Treas. Reg. Sect. 1.409A-1(h)(3) and the
presumptions under Treas. Reg. Sect. 1.409A-1(h)(1)(ii). For avoidance of doubt,
a Participant who remains employed with the Employer does not incur a separation
from service solely because the Company at a later time no longer holds a direct
or indirect 20% ownership interest in the Employer.
16.Lock-up Restriction. The Participant agrees that, if the Company proposes to
offer for sale any Shares pursuant to a public offering under the Securities Act
of 1933 and if requested by the Company and any underwriter engaged by the
Company for a reasonable period of time specified by the Company or such
underwriter following the date of any prospectus, offering memorandum or similar
disclosure document used with respect to such offering (such period of time not
to exceed the lock-up period applicable to the Company for such proposed
offering), the Participant will not, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase, or otherwise dispose of any securities of the Company held by the
Participant or enter into any Hedging Transaction (as defined below) relating to
any securities of the Company held by the Participant.  For purposes of this
Section, a “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Shares.
17.Nature of Award. This Award represents the Company’s unfunded and unsecured
promise to issue Shares at a future date, subject to the terms of this Award
Agreement and the Plan. The Participant has no rights under this Agreement other
than the rights of a general unsecured creditor of the Company. The Participant
shall have the rights of a shareholder with respect to the Award Shares only to
the extent that Shares are issued to the Participant in accordance with the
terms and conditions of this Award Agreement and the Plan.
18.Governing Law. This Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereunder.





--------------------------------------------------------------------------------

Exhibit 10.9


EXHIBIT A - Award Rules
To Form of Restricted Stock Unit Agreement
When you terminate covered employment
 
References to “you” or “your” are to the Participant. “Termination Date” means
the date on which you terminate employment. For purposes of the Award,
“terminate employment”, “termination of employment” or the like means the
cessation of your employment with the Employer as provided in Section 15 of the
Award Agreement.
If you terminate employment and immediately begin providing services as a
consultant or director for a member of the Premier Group, you shall not be
deemed to have terminated employment on the date on which your employment
terminates.
If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the end of the vesting period and the vesting of
your Award may be affected.
The provisions in the chart below apply to the Award granted to you in this
Award Agreement under the Plan.
If:
Here’s what happens to Your Award:
 
You are a Good Leaver (as defined in Section 3(a))
 
You shall immediately vest in a pro-rata portion of the Award as described in
Section 3(a).
 
 
 
We terminate your employment for Just Cause or you leave the Premier Group other
than as a Good Leaver prior to a Change in Control
 
Both the vested and unvested portions of your Award are immediately cancelled.
 
 
 
You take an approved personal leave of absence
 
For the first six (6) months of an approved personal leave, vesting continues.
If the approved leave exceeds six (6) months, vesting is suspended until you
return to work and remain actively employed for 30 calendar days, after which
time vesting will be restored retroactively. If you terminate employment for any
reason during the first year of an approved leave, the termination of employment
provisions will apply. If the leave exceeds one year, your Award will be
cancelled immediately.
 
 
 
You are on an approved family and medical leave, military leave, or other
statutory leave of absence
 
Your Award will continue to vest on schedule.
 
 
 
You are terminated involuntarily other than for Just Cause or you terminate your
employment for Good Reason, in either case, within one (1) year following a
Change in Control
 
Upon the Termination Date the unvested portion of your Award will vest
immediately.
 
While employed and at any time during the Restricted Period, you breach the
Agreement not to Compete
 
In addition to all rights and remedies available to the Company at law and in
equity, you will immediately forfeit any of your outstanding rights under this
Award Agreement.










--------------------------------------------------------------------------------

Exhibit 10.9


Exhibit B-Section 280G Rules
To Restricted Stock Unit Agreement
When you receive benefits in connection with a Change in Control
The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 7 are applicable to the Participant.
1.    The “net after-tax benefit” shall mean (i) the Payments (as defined in
Section 7) which the Participant receives or is then entitled to receive from
the Company or an Affiliate that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income and employment taxes payable by the Participant with
respect to the foregoing calculated at the highest marginal income tax rate for
each year in which the foregoing shall be paid to the Participant (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (i) above.
2.    All determinations under Section 7 of this Award Agreement and this
Exhibit B will be made by an accounting firm or law firm that is selected for
this purpose by the Company’s Chief Executive Officer prior to a Change in
Control (the “280G Firm”). All fees and expenses of the 280G Firm shall be borne
by the Company. The Company will direct the 280G Firm to submit any
determination it makes under Section 7 of this Award Agreement and this Exhibit
B and detailed supporting calculations to both the Participant and the Company
as soon as reasonably practicable.
3.    If the 280G Firm determines that one or more reductions are required under
Section 7 of this Award Agreement, the 280G Firm shall also determine which
Payments shall be reduced (first from cash payments and then from non-cash
benefits) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant. The 280G Firm shall make reductions
required under Section 7 of this Award Agreement in a manner that maximizes the
net after-tax amount payable to the Participant.
4.    As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Participant that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company.
5.    The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 7 of this Award Agreement and this Exhibit
B.



